William W. Porter, J.,
Opinion by (after stating the facts as found in the statement of facts) :
The first ground upon which this claim is based is, that the parties to the original contract, containing the stipulation against liens, could not change its date (so as to permit a filing with the prothonotary) without notice to Sauer. It has been seen that when Sauer gave his bid or made his agreement to do the work on sixty-four houses for 140.00 a piece, Zane had no title to the land. In the contract made with Applegate there was contained a clause prohibiting the filing of liens. It is claimed that as the contract was not filed within ten days from the original execution, the clause against liens became inoperative. Assuming that it did, Sauer had no right of lien by virtue of the contract between Zane and Apple-gate, because Zane had no title to the land. This seems to be a complete answer to the plaintiff’s claim. The re-execution of the contract between Zane and Applegate, after the acqui*407sition of title by Zane, while not done by the best method, was effective and not fraudulent. By the terms of the re-executed contract no liens could be filed, and this contract was filed in the prothonotary’s office within ten days after execution. Sauer, then, had no right of lien by virtue of the contract made by Zane before acquisition of title. When the contract was executed after acquisition of title, the right of lien was forbidden, and the legal method of enforcing the prohibition was carried out.
A word additional is required to dispose of the second point of contention. The distribution in the court below was under the act of 1881, which provides, that in a foreclosure upon an advance purchase money mortgage, the mortgagee shall first be paid only to the extent of the value of the ground, and that the balance shall be subject to the payment of mechanics’ liens. In this distribution, therefore, unless the Sauer claim is founded upon a valid mechanic’s lien, he cannot be a participant in the distribution. We have seen that it is not so founded. We are not prepared to commend the methods pursued by the parties in carrying out their intentions in this connection. Too much informality appears throughout the transaction, but a scrutiny of it leads us to confirm the finding of the auditor and the court below in the rejection of the claim of Sauer.
The decree as to the claim is, therefore, affirmed.